DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 9, 11, 13, 38 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, either alone or in combination, does not disclose or render obvious a second entrance outer wall arranged at a second cable entrance side of the fiber optic telecommunications tray and connected to the main outer wall, the second cable entrance side being opposite to the first cable entrance side; a first entrance inner wall arranged to be parallel with the first entrance outer wall and defining a first cable guide channel between the first entrance inner wall and the first entrance outer wall, the first cable guide channel configured to guide fibers or cables entering or exiting a first entrance opening; and a second entrance inner wall arranged to be parallel with the second entrance outer wall and defining a second cable guide channel between the second entrance inner wall and the second entrance outer wall, the second cable guide channel configured to guide fibers or cables entering or exiting a second entrance opening; and wherein the first and second entrance openings are adjacent to the tray mounting interface arranged at the proximate side of the fiber optic telecommunications tray; and wherein the first entrance outer wall has a height lower than a height of the main outer wall, the second entrance outer wall has a height lower than the height of the main outer wall, the first entrance inner wall has a height lower than the height of the main outer wall, and the second entrance inner wall has a height lower than the height of the main outer wall in combination with the rest of claim 9.
It is noted that claim 9 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious the cable containment wall includes: a main outer wall arranged at the distal side of the fiber optic telecommunications tray; a first entrance outer wall arranged at a first cable entrance side of the fiber optic telecommunications tray and connected to the main outer wall; and a second entrance outer wall arranged at a second cable entrance side of the fiber optic telecommunications tray and connected to the main outer wall, the second cable entrance side being opposite to the first cable entrance side; a first entrance inner wall arranged to be parallel with the first entrance outer wall and defining a first cable guide channel between the first entrance inner wall and the first entrance outer wall, the first cable guide channel configured to guide fibers or cables entering or exiting a first entrance opening; and a second entrance inner wall arranged to be parallel with the second entrance outer wall and defining a second cable guide channel between the second entrance inner wall and the second entrance outer wall, the second cable guide channel configured to guide fibers or cables entering or exiting a second entrance opening; and a lower outer wall arranged at the proximate side of the fiber optic telecommunications tray, the proximate side being opposite to the distal side; wherein the first and second entrance openings are adjacent to the tray mounting interface arranged at the proximate side of the fiber optic telecommunications tray in combination with the rest of claim 38.
It is noted that claim 38 is allowable because the unique combination of each and every specific element stated in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874